DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 6/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10032827 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As result, a double patenting rejection (non-statutory obvious type double patenting) may be obviated and will not be further detailed below.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 39-44 to an invention non-elected without traverse.  Accordingly, claims 39-44 have been cancelled.
Allowable Subject Matter
Claims 26-30, 32, 34, 35 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 26 is allowable because the closest prior art does not appear to disclose, alone or in combination, the 
Specifically, the limitations are material to the inventive concept of high precision transfer of the micro-devices to the destination substrate.
Dependent claims 27-30, 32, 34, 35 and 38 are respectively dependent on currently amended allowable independent claim 26. Therefore, claims 27-30, 32, 34, 35 and 38 incorporate the allowable limitations of claim 26. Consequently, claims 27-30, 32, 34, 35 and 38 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOMING LIU/              Examiner, Art Unit 2812